IN THE INTERMEDIATE COURT OF APPEALS OF WEST VIRGINIA

                                                                             FILED
JOHN JUSZCZAK,                                                          November 18, 2022
Claimant Below, Petitioner                                                EDYTHE NASH GAISER, CLERK
                                                                        INTERMEDIATE COURT OF APPEALS

vs.)   No. 22-ICA-8         (JCN: 2021004229)                                 OF WEST VIRGINIA




ROB JUSZCZAK CONSTRUCTION,
Employer Below, Respondent


                             MEMORANDUM DECISION

       Petitioner John Juszczak appeals the July 12, 2022, order of the Workers’
Compensation Office of Judges (“OOJ”). Respondent Rob Juszczak Construction filed a
timely response. 1 Petitioner did not file a reply brief. The issue on appeal is whether the
OOJ erred in affirming the claim administrator’s order denying the addition of brachial
plexus disorder as a compensable diagnosis and denying authorization for a cervical
epidural at C7/T1.

       This Court has jurisdiction over this appeal pursuant to West Virginia Code § 51-
11-4 (2022). After considering the parties’ arguments, the record on appeal, and the
applicable law, this Court finds no substantial question of law and no prejudicial error. For
these reasons, a memorandum decision affirming the OOJ’s order is appropriate under Rule
21 of the Rules of Appellate Procedure.

        Petitioner was injured on January 13, 2020, while working for Rob Juszczak
Construction. Petitioner was fueling an excavator from a gas tank in the back of his truck
when the excavator swung and hit petitioner, throwing him onto the ground. Petitioner was
life-flighted to a hospital and suffered fractures to nine ribs. On July 16, 2021, the claim
administrator held the claim compensable for multiple rib fractures.

       Petitioner was seen by Frank N. Grisafi, M.D., on April 14, 2020. Petitioner
complained of pain in his right shoulder that sometimes radiated down his arm and constant
numbness and tingling in the ulnar digits of his right hand. Dr. Grisafi reviewed a cervical
MRI obtained after the injury and found that petitioner had central canal stenosis at C4-5,
broad-based disc bulging causing central stenosis at C5-6, and right and left cervical
radiculopathy at C6, C7, C8, and T1. Dr. Grisafi opined that petitioner’s shoulder pain
likely originated from the brachial plexus rather than the cervical spine. Dr. Grisafi also

       1
         Petitioner is represented by M. Jane Glauser, Esq. Respondent is represented by
Jeffrey B. Brannon, Esq.
                                             1
reviewed an EMG/NCV obtained after petitioner’s injury and found that petitioner had
bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and right and left
cervical radiculopathy at C6, C7, C8, and T1. Dr. Grisafi opined that petitioner had C8 and
T1 nerve irritation around the area of the posterior rib fractures and that petitioner’s
symptoms were likely related to his work injury.

       Petitioner was seen by Leslie J. Schwendeman, M.D., on May 14, 2020. Dr.
Schwendeman performed a physical examination of petitioner and reviewed the
EMG/NCV obtained by Dr. Grisafi and found evidence of brachial plexopathy, bilateral
carpal tunnel disorder, and bilateral cubital tunnel disorder.

       Petitioner began seeing Robert A. Kaufman, M.D., on April 20, 2021. Dr. Kaufman
found that petitioner had bilateral carpal tunnel syndrome and bilateral cubital tunnel
syndrome. Dr. Kaufman recommended an EMG/NCS to determine the cause of petitioner’s
ulnar nerve issues, which petitioner subsequently underwent in September of 2021. Dr.
Kaufman reviewed the September 2021 EMG/NCS and found bilateral ulnar
mononeuropathy but no evidence of thoracic outlet or brachial plexus lesion. Dr. Kaufman
stated that it was “quite likely” that petitioner’s work injury caused the bilateral carpel
tunnel syndrome and bilateral cubital tunnel syndrome.

      The September 2021 EMG/NCS was also reviewed by a radiologist, Karen Barr,
M.D., who found no evidence of cervical radiculopathy at C6, C7, C8, and T1.

       Chaun Fang Jin, M.D., performed an independent medical examination (“IME”) on
petitioner at the request of respondent on May 20, 2021. Dr. Jin originally believed
petitioner to have thoracic outlet syndrome and preexisting cervical spine degenerative
arthrosis. Dr. Jin found no evidence of ulnar neuropathy but instead found median
neuropathy. Dr. Jin recommended a neurological or orthopedic consultation to determine
petitioner’s diagnoses.

       On August 2, 2021, the claim administrator denied the addition of bilateral carpal
tunnel syndrome, bilateral cubital tunnel syndrome, and brachial plexus disorder as
compensable diagnoses. Petitioner protested this order.

       On December 14, 2021, Dr. Kaufman completed a Diagnosis Update form
requesting that the diagnoses of bilateral carpel tunnel syndrome and bilateral cubital
tunnel syndrome be added to petitioner’s claim as compensable diagnoses. On January 5,
2022, the claim administrator denied authorization for surgery for bilateral carpal tunnel
syndrome and bilateral cubital tunnel syndrome, concluding that those diagnoses were non-
compensable. Petitioner protested this order.

      Dr. Jin submitted a supplemental report on January 27, 2022, after reviewing an
EMG study from September 2021. In this report, Dr. Jin stated that there was no evidence

                                            2
of thoracic outlet syndrome. Dr. Jin did find evidence of bilateral ulnar neuropathy. Dr. Jin
opined that petitioner’s bilateral carpal tunnel syndrome and bilateral cubital tunnel
syndrome had not been caused by petitioner’s work injury. Dr. Jin found no evidence of
cervical radiculopathy at C6, C7, C8, and T1 on the September 2021 EMG/NCS.

       Petitioner was seen by Michael J. Singh, M.D. on February 28, 2022, for evaluation
of possible thoracic outlet syndrome. Dr. Singh found no evidence of thoracic outlet
syndrome and rather diagnosed petitioner with neuralgia. Dr. Singh recommended physical
therapy and a neurology consultation for petitioner.

       The OOJ combined and considered petitioner’s protests of several claim
administrator decisions. Among other rulings in its July 12, 2022, order, the OOJ affirmed
the denial of the addition of brachial plexus disorder as a compensable diagnosis and
affirmed the denial of authorization for a cervical epidural at C7-T1. Petitioner now appeals
those rulings. 2

        Our standard of review is set forth in West Virginia Code § 23-5-12a(b) (2022), in
part, as follows:

       The Intermediate Court of Appeals may affirm the order or decision of the
       Workers’ Compensation Board of Review or remand the case for further
       proceedings. It shall reverse, vacate, or modify the order or decision of the
       Workers’ Compensation Board of Review, if the substantial rights of the
       petitioner or petitioners have been prejudiced because the Board of Review’s
       findings are:
       (1) In violation of statutory provisions;
       (2) In excess of the statutory authority or jurisdiction of the Board of Review;
       (3) Made upon unlawful procedures;
       (4) Affected by other error of law;
       (5) Clearly wrong in view of the reliable, probative, and substantial evidence
       on the whole record; or
       (6) Arbitrary or capricious or characterized by abuse of discretion or clearly
       unwarranted exercise of discretion.

Although this statute specifically references orders of the Board of Review (“Board”), this
Court concludes that the same standard applies to our review of orders issued by the OOJ
during the period of time when administrative proceedings were being transferred from the
OOJ to the Board. See W. Va. Code § 23-5-8a (2022) (transferring powers and duties of
OOJ to Board); W. Va. Code § 23-5-12(b) (2021) (specifying this same standard of review
when Board heard appeals of OOJ’s orders).

       2
        Other aspects of the OOJ’s order are subject to a separate appeal by the employer
in Rob Juszczak Construction v. John Juszczak, ICA Docket No. 22-ICA-29.
                                              3
       On appeal, petitioner argues that the OOJ erred in denying the addition of brachial
plexus disorder to the claim. According to petitioner, multiple physicians agreed with the
diagnosis of brachial plexus disorder. As such, he avers they should have been added as
compensable conditions in the claim. Petitioner further argues that his preexisting cervical
spine issues were aggravated or worsened by his work injury and, thus, the treatment of a
cervical epidural for C7-T1 should have been authorized.

       While petitioner is correct that several physicians initially considered brachial
plexus disorder to possibly be one of the causes of petitioner’s symptoms, petitioner fails
to account for the fact when petitioner underwent testing no evidence of brachial plexus
disorder was found. The OOJ consistently determined that the report of Dr. Kaufman, who
found no evidence of a brachial plexus disorder, was the most credible, reliable, and
constituted a preponderance of the evidence due to his reliance on the most recent
EMG/NCS on record and the fact that his findings were, generally, supported by the
findings of Dr. Grisafi. The OOJ found that Dr. Kaufman was correct in his findings that
there was no evidence petitioner suffers from brachial plexus disorder.

        Moreover, while there is evidence of petitioner suffering from some cervical spine
issues, petitioner seeks treatment for the area of C7-T1 where no evidence of radiculopathy
has been found. Radiologist Dr. Barr opined that the September 2021 EMG/ NCS showed
no evidence of cervical radiculopathy at C7-T1. Accordingly, the OOJ did not err in finding
that petitioner had provided insufficient evidence to prove the existence of cervical
radiculopathy at C8 and T1. Further, no cervical spine diagnoses have been added to this
claim as compensable conditions.

       After considering the record, we find that the OOJ was not clearly wrong in finding
that petitioner failed to prove he suffers from a brachial plexus disorder or from cervical
radiculopathy at the C7, C8, and T1 level. Accordingly, the OOJ did not err in denying the
addition of brachial plexus disorder as a compensable diagnosis in the claim, and the OOJ
did not err in denying the authorization of the cervical epidural at C7-T1.

       Accordingly, we affirm.

                                                                                 Affirmed.

ISSUED: November 18, 2022

CONCURRED IN BY:

Chief Judge Daniel W. Greear
Judge Thomas E. Scarr
Judge Charles O. Lorensen


                                             4